Case: 12-12142   Date Filed: 04/02/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12142
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-00222-CG-C-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ALIOUNE NDIONGUE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (April 2, 2013)

Before DUBINA, Chief Judge, TJOFLAT and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-12142     Date Filed: 04/02/2013   Page: 2 of 2


      Raymond A. Pierson, appointed counsel for Alioune Ndiongue in this

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merits of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ndiongue’s conviction and

sentence are AFFIRMED.




                                         2